UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-1567


MARITZA ISABEL BARRIGA-VEGA;          RAFAEL ARTURO VELASQUEZ-
MARTINEZ;   HARLEY    SEBASTIAN        VELASQUEZ-BARRIGA; ANGIE
VELASQUEZ-BARRIGA; G.V.,

                 Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 17, 2015                Decided:   December 30, 2015


Before DUNCAN    and   DIAZ,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Daniel Christmann, CHRISTMANN LEGAL IMMIGRATION LAW, Charlotte,
North Carolina, for Petitioner.    Benjamin C. Mizer, Principal
Deputy Assistant    Attorney  General,  Justin  Markel,  Senior
Litigation Counsel, Benjamin J. Zeitlin, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rafael Arturo Velasquez-Martinez, his wife, Maritza Isabel

Barriga-Vega, and their three children, natives and citizens of

Colombia,    petition     for     review       of   an    order    of   the    Board    of

Immigration    Appeals    (Board)     dismissing           their    appeal     from    the

immigration judge’s denial of Velasquez-Martinez’s requests for

asylum,     withholding      of    removal,         and    protection         under    the

Convention Against Torture.

      We    have    thoroughly     reviewed         the    record,      including      the

transcript     of    Velasquez-Martinez’s             merits       hearing      and    all

supporting evidence.         We conclude that the record evidence does

not   compel   a    ruling   contrary          to   any    of     the   administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                           See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).                       Accordingly, we deny

the petition for review in part for the reasons stated by the

Board.     See In re: Barriga-Vega (B.I.A. Apr. 27, 2015).

      We    lack    jurisdiction      to        consider        Velasquez-Martinez’s

challenges to the immigration judge’s denial of his request for

protection under the Convention Against Torture on the ground

that he failed to exhaust his administrative remedies.                            See 8

U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631,

638-40 (4th Cir. 2008).            We therefore dismiss this portion of

the petition for review.

                                           2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in    the   materials   before

this court and argument would not aid the decisional process.



                                                  PETITION DENIED IN PART
                                                    AND DISMISSED IN PART




                                   3